RELAY TEMPERATURE MEASURING DEVICE FOR BATTERY AND METHOD

Primary Examiner: Gary Harris 		Art Unit: 1727       April 7, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Lee US 20130257388 A1 discloses a relay and a controller for battery over-current and overheat protection (see abstract and title), comprising: a sensor configured to measure an output of a battery and generate output measurement information (G1, see figure 9); one or more relays (K) disposed on a conductive line between the battery (A) and a load (L) [0020 & 0028-0029] (see figures 7-9).  A controller ((G1, G2, 13 & 14) [0030-0032] & figures 6-9) and sensing the temperature of the cells.  Predetermined temperatures [0009-0010 & 0026] connect or disconnect the relays based on a comparison result (Controller G2 controls relay K to open the circuit, avoiding damage to the cells [0029]).

However, Lee fails to teach, suggest or render obvious wherein the relay temperature is calculated without a temperature sensor as argued by applicant and made of record in response filed 02/09/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727